Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  incorrect status identifier.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 2 and 3, it is unclear if the display, is a different means than a user input (claim 2) and/or a touch screen (claim 3), which according to the original disclosure there is only one such means (especially as shown in Fig. 3).
	Also, claim 1, line 2 recites “a user input”, is in it the same “user input” of claim 2 (i.e. needs to be “the user input”)
	The examiner will further discuss these issues in the respond to argument section hereinafter.
	 With respect to claim 14, the claim recites “said plurality of football routes each including a lateral orientation, a launch angle, and a launch speed”.  It is unclear how a lateral orientation, a launch angle and a launch speed, can possibly be related to a memory stored drills (line 5), they are not.  Such parameters of the angle, speed and orientation are related to the throwing machine to throw a football according to such memory stored drills/routs.  The stored drill merely store the slant, drag, and etc. and nothing like “lateral orientation, a launch angle, and a launch speed” as claimed.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic et al US 6,539,931 (“Trajkovic”) in view of Campbell US 9,724,584 (“Campbell”), Coiner US 2013/0316837 (“Coiner”), and Gobush US 2005/0168578 (“Gobush”) as extrinsic evidence only.
	As per claim 1, Trajkovic discloses an automated football throwing system (throwing machine 100)(Figs. 1-3; 2:34-6:45; note 3:27-31 as the machine is such that is configure to deliver footballs), comprising: 
	a CPU operably connected to a user input, a memory, and a launch controller (computer 206, data storage unit 208 (including store and instructions data 208A-208B, processor 204, control panel 128 as well an audio process 204 and microphone)(Figs. 1-3; 3:50-57; 4:30-4:65); 
	a plurality of routes stored on said memory (data 208A and 208B include stored ballistic characteristics for the type of ball projectile to be thrown)(note Fig. 2 in conjunction to 4:42-5:65, as example of a given thrown ball, path, route, which is related to the stored data 208/208A-208B); 
	said plurality of routes each including a lateral orientation, a launch angle, and a launch speed (Figs. 1 and 2 as well as 3:50-58 and 4:42-65, in conjunction to the example discussed in 4:66-5:33 as the throwing device includes tilt control unit 222, pan control unit 224, speed control unit 226 and spin control unit 228, which control a lateral orientation, a launch angle and a launch speed of a thrown ball, according to a route stored within the data/memory; thus the route/s are an associated group of calculations comprising a lateral orientation, a launch angle, and a launch speed at which the throwing system releases a football in correspondence with a particular football route of said plurality of football routes; note at least 3:27-31 as Trajkovic states “The geometry of the impeller, including the spacing between the rollers, is set so as to be suitable for the particular type of ball to be thrown: tennis ball, baseball, softball, volleyball, soccer ball, football, etc.”.  It is clear that the computerize means (CPU-user input-memory) is configure to release a football based upon such parameters to a user’s chosen practice route); 
	 a football throwing device (100)(Figs. 1 and 2; 3:11-40) comprising: 
	a storage receptacle adapted to hold a plurality of footballs (ball reservoir 112)(Figs. 1 and 2) ; 
	a loading bay adjacent the storage receptacle and at a lower height, the loading bay adapted to hold a football received from said storage receptacle (impeller 120)(Figs. 1 and 2; 3:11+); 
	a pair of coacting wheels positioned on opposing sides of the loading bay and adapted to propel a football positioned in the loading bay (3:14-18); 
	a loading mechanism adapted to move a football placed in said loading bay into said space between said pair of coacting wheels (feedgate 114)(Figs. 1 and 2; 2:34-55; 3:11+);
	 an adjustable support operably connected to said launch controller, the adjustable support housing said loading bay, wherein said adjustable support is adapted to adjust the positioning and orientation of the football throwing device corresponding to a football route selected from the plurality of football routes (such as tilt control unit 222, pan control unit 224)(figs. 1 and 2; 3:45-56 and 4:42-65); 
	a camera and a sensor operably connected to the CPU and the launch controller, the camera and the sensor configured to sense a position of a user as the user moves (stereo camera 124 which inherently including a senor means to track a user’s positions)(Figs. 1 and 2; 2:56-3:10 and 3:58-4:44; note also Fig. 3 in conjunction to 5:67-6:45 as the operation of the device to include camera/sensor 124 for such sensing of a user’s);
	the user input operably connected to the CPU and the launch controller (control panel 128  in communication with computer 202-preocessor 204-data 208 to control the throwing of a ball, at any desire speed, angle, orientation, based upon stored ballistic characteristics for the type of ball projectile to be thrown).
	With respect to Trajkovic’s stereo camera also includes a sensor, attention to Gobush’s at least par. [0032], [0037], [0039], [0040] and [0070] whereas a stereo camera inherently including a sensor configure to sense position and alike.
	Accordingly, the examiner takes the position that Trajkovic’s stereo camera is a camera and a sensor, and thus discloses the limitations “a camera and a sensor operably connected to the CPU and the launch controller, the camera and the sensor configured to sense a position over time of a user” as set forth above.
	Trajkovic is not specific regarding his user input is a display operably connected to the CPU and the launch controller, i.e. “ a display operably connected to the CPU and the launch controller”.  Trajkovic is not specific regarding the CPU configured to generate a first image comprising a visual representation of the selected route and a first identifier; the CPU configured to generate a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; wherein the display is configured to show the second image overlaying the first image, such that  a visual representation of the sensed position of the user overlays the visual representation of the selected route.
	With respect to “a display operably connected to the CPU and the launch controller” in a similar device of ball throwing machine, Campbell discloses a thrown machine 12 with a display 94; wherein the display 94 is configure to display a stored drill (i.e. a route) thereupon (Fig. 3 and 5:31-44; regarding the machine-display 94; note also 6:44-56 as well as 7:55-8:3 for the viewing of drill/route upon the display; also, see Fig. 5 in conjunction to 8:58-9:35 as the displaying of selected drill, route to be practice by a user).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic’s a display operably connected to the CPU and the launch controller as taught by Campbell for the reason that a skilled artisan would have been motivated by Campbell’s suggestion to includes storing a plurality of sets of drill program instructions executable by a motorized ball return apparatus in at least one computer storage medium, wherein each set of drill program instructions corresponds to one of a plurality of internet-based drill programs for use with the motorized ball return apparatus. The method further includes displaying on a website the plurality of internet-based drill programs, receiving a request from a computer to transmit a first set of drill program instructions, and transmitting the first set of drill program instructions over an internet connection to the computer (2:28-39).  Such modification to Trajkovic would have enhanced his thrown machine to view-display route, drill, thus allowing a player to view a drill, route, and alike to assist in practicing the sport.  In addition, if there is any doubt reading the examiner interpretation regarding Trajkovic ‘s data/memory to stored ball’s routes, it is also noted that Campbell discloses a memory 88 with stored drill, as the balls to be deliver to a player’s spot/s (i.e. a ball route) as shown in Figs. 1 and 2 and discussed in 2:27-51, 3:33-50, 5:45-6:23 and 8:4-40.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic’s data/memory with stored routes  as taught by Campbell  for the same reasons discussed above to enhance the use of the thrown machine to better assist a player in practice the sport.
	Furthermore, with regard to the routes as football routes comprise a slant, a drag, a corner, a post, and a streak, it is noted that such routes are well known, and since that Trajkovic’s device is configure to thrown a football (again note 3:25-30), the examiner takes the position that such routes are configure to be stored within the data 208 of Trajkovic (i.e. stored ballistic characteristics for the type of ball projectile to be thrown) and/or within the modified Trajkovic by the teachings of Campbell as memory 88 configure to stored programed drill/s-routes as set forth above.
	With respect to the CPU-to- display visual representation, Coiner discloses CPU configured to generate a first image comprising a visual representation of the selected route and a first identifier; the CPU configured to generate a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; wherein the display is configured to show the second image overlaying the first image, such that  a visual representation of the sensed position of the user overlays the visual representation of the selected route (such interface 401 displaying a well-known football route (Figs. 4A and 4B) and the position of the player with the selected route upon the field (Fig. 4C); [0060]; note also [0061] and [0062] as a user interface 501 displaying any known football route (Figs. 5A and 5B); note Fig. 5C as a selected route (e.g. a drag route) is been displayed upon a football felid, and a user’s position (e.g. on the 40 yard line)).      
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic- Campbell’s CPU configured to generate a first image comprising a visual representation of the selected route and a first identifier; the CPU configured to generate a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; wherein the display is configured to show the second image overlaying the first image, such that  a visual representation of the sensed position of the user overlays the visual representation of the selected route as taught and suggested by Coiner for the reason that a skilled artisan would have been motivated by Coiner's suggestion to form a computerize device including such means that stores well-known football routes for purpose of training football players (paragraphs [0024]-[0036)]).  The use of such well-known routes would have enhance the modified machine of the Trajkovic to allow a user to practice such specific routes, as the device is used while throwing and practicing  football drills.  
	As per claim 2, with respect to further comprising a user input device operably connected to said memory, the user input device configured to allow said plurality of football routes to be accessed by a user, note Trajkovic’s Figs. 2 and 3 as well as 3:50-57; 4:30-4:65 as the user input/ control panel; voice command, and etc.; note also Campbell’s Figs. 3 and 4 and 5:26-6:9 as user interface/display as user input means. 
	As per claim 3,with respect to wherein the user input comprises a touchscreen interface, note Campbell’s 5:37-40 as the use of touch screen- display-user input.
	As per claim 5, with respect to wherein the CPU accesses data in said memory corresponding to a user input selection of a particular route, and communicates said data regarding the lateral orientation, the launch angle, and the launch speed to the launch controller, note Trajkovic’s Figs. 1-3 in conjunction to 3:50-58 and 4:42-65 as well as 4:42-5:65 as discussed above as the communication between the CPU/ computer, processor and data 208 to select a route; note Fig. 3 in conjunction to 5:67-6:45 as Trajkovic discussed the operation of the device (note also an example as discussed in 4:66-5:41 of utilizing the device to launch a ball, i.e. a selected route); again note Campbell regarding memory 88 with stored drill, as the balls to be deliver to a player’s spot/s (i.e. a ball route) as shown in Figs. 1 and 2 and discussed in 2:27-51, 3:33-50, 5:45-6:23 and 8:4-40.
	As per claims 6, 7, 8 with respect to wherein said adjustable support is adapted to adjust said football throwing device by means of one or more pneumatic systems (claim 6), wherein said adjustable support is adapted to adjust said football throwing device by means of one or more hydraulic systems (claim 7), wherein said adjustable support is adapted to adjust said football throwing device by means of one or more electric motors (claim 8), note Campbell’s 4:55-65 and 5:3-12 as the use of pneumatic, electric motors, and other types as means to operate the throwing’s machine motor and operational means.  In addition, as stated by Trajkovic any operational means are well-known and can be incorporate with his deice to provide operational means to the electrical and computerize elements.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic-Campbell’s throwing device with any such known means for the reason that a skilled artisan would have been motivated in utilizing know “operational” means that are readily available and sufficiently provide “operational” means to the electrical-computerize machine.  
	As per claim 9, with respect to wherein said loading mechanism comprises a linearly reciprocating device adapted to move a football located in said loading bay into said space between said pair of coacting wheels, note Trajkovic’s Figs. 1 and 2 in conjunction to 2:34-55 and 3:10-40 as the feeding of ball, via feedgate, 114 to impeller to be place within the wheels to be propelled/thrown; note also Campbell’s Fig. 3 and 4:15-5:25 as the structure and operation of basketball goal collector 20 to store balls, within and to be propelled as programed.  
	As per claim 10, with respect to wherein said loading bay has a concave upper surface, note Trajkovic’s Figs. 1 and 2 as well as Campbell’s Fig. 3 as the loading bay includes such surface.  
	As per claim 12, with respect to further comprising a movable divider configured to frictionally engage an interior surface of the storage receptacle, construed as either feedgate 114 as taught by Trajkovic; and/or Campbell’s cage 48-support mechanism 52, ramp 52 inlet 66, and etc. to monitor the ball/s delivery into the collector/returner (Fig. 3; 4:15-4:54). 
	As per claim 13, with respect to wherein said visual representation of one of said selected football routes includes a recording of a simulated football player demonstrating a selected football route, note Campbell’s machine 12 with a display 94; wherein the display 94 is configure to display a stored drill (i.e. a route) thereupon (Fig. 3 and 5:31-44; regarding the machine-display 94; note also 6:44-56 as well as 7:55-8:3 for the viewing of drill/route upon the display; also, see Fig. 5 in conjunction to 8:58-9:35 as the displaying of selected drill, route to be practice by a user.  Within the modified device the such displayed routes would have been related to a football, as taught by Trajkovic and Coiner.
	As per claim 14, Trajkovic  discloses a method of launching a football with an automated football throwing system (throwing machine 100)(Fig. 3 and 5:67-6:45 in conjunction to Figs. 1 and 2; 2:34-5:66; note 3:27-31 as the machine is such that is configure to deliver footballs), comprising: 
	providing an automated football throwing system, comprising: 
	a CPU operably connected to a user input, a memory, and a launch controller (computer 206, data storage unit 208 (including store and instructions data 208A-208B, processor 204, control panel 128 as well an audio process 204 and microphone)(Figs. 1-3; 3:50-57; 4:30-4:65); 
	a plurality of routes stored on said memory (data 208A and 208B include stored ballistic characteristics for the type of ball projectile to be thrown)(note Fig. 2 in conjunction to 4:42-5:65, as example of a given thrown ball, path, route, which is related to the stored data 208/208A-208B); 
	said plurality of routes each including a lateral orientation, a launch angle, and a launch speed (Figs. 1 and 2 as well as 3:50-58 and 4:42-65, in conjunction to the example discussed in 4:66-5:33 as the throwing device includes tilt control unit 222, pan control unit 224, speed control unit 226 and spin control unit 228, which control a lateral orientation, a launch angle and a launch speed of a thrown ball, according to a route stored within the data/memory); 
	 a football throwing device (100)(Figs. 1 and 2; 3:11-40) comprising: 
	a storage receptacle adapted to hold a plurality of footballs (ball reservoir 112)(Figs. 1 and 2) ; 
	a loading bay adjacent the storage receptacle and at a lower height, the loading bay adapted to hold a football received from said storage receptacle (impeller 120)(Figs. 1 and 2; 3:11+); 
	a pair of coacting wheels positioned on opposing sides of the loading bay and adapted to propel a football positioned in the loading bay (3:14-18); 
	a loading mechanism adapted to move a football placed in said loading bay into said space between said pair of coacting wheels (feedgate 114)(Figs. 1 and 2; 2:34-55; 3:11+);
	 an adjustable support operably connected to said launch controller, the adjustable support housing said loading bay, wherein said adjustable support is adapted to adjust the positioning and orientation of the football throwing device corresponding to a football route selected from the plurality of football routes (such as tilt control unit 222, pan control unit 224)(figs. 1 and 2; 3:45-56 and 4:42-65); 
	a camera and a sensor operably connected to the CPU and the launch controller, the camera and the sensor configured to sense a position over time of a user (stereo camera 124 which inherently including a senor means to track a user’s positions)(Figs. 1 and 2; 2:56-3:10 and 3:58-4:44; note also Fig. 3 in conjunction to 5:67-6:45 as the operation of the device to include camera/sensor 124 for such sensing of a user’s);
	a user input operably connected to the CPU and the launch controller, such that adjustment of the launch controller in a particular orientation or direction results in a corresponding adjustment of the orientation or direction of the user input (control panel 128  in communication with computer 202-preocessor 204-data 208 to control the throwing of a ball, at any desire speed, angle, orientation, based upon stored ballistic characteristics for the type of ball projectile to be thrown);
	receiving a route selection via the user input (Fig. 3 and 6:5+ via computer/processor/ user input); 
	adjusting the angle and position of the display and the launch device via the launch controller (via tilt control unit 222, pan control unit 224, speed control unit 226 and spin control unit 228)(Fig. 3; 5:66-6:35); 
 	launching a football from the loading bay via the coacting wheels (Fig. 3 and 5:66+ in conjunction to 3:10-40 and Figs. 1 and 2); 
	sensing, via the camera and the sensor, a position over time of a user (via stereo camera 124 which inherently including a senor means to track a user’s positions)(Fig. 3 and 6:35+ in conjunction to Figs. 1 and 2; 2:56-3:10 and 3:58-4:44; as the operation of the device to include camera/sensor 124 for such sensing of a user’s).
	With respect to Trajkovic’s stereo camera also includes a sensor, attention to Gobush’s at least par. [0032], [0037], [0039], [0040] and [0070] whereas a stereo camera inherently including a sensor configure to sense position and alike.
	Accordingly, the examiner take the position that Trajkovic’s stereo camera is a camera and a sensor, and thus discloses the limitations “a camera and a sensor operably connected to the CPU and the launch controller, the camera and the sensor configured to sense a position over time of a user” as set forth above.
	Trajkovic is not specific regarding a display operably connected to the CPU and the launch controller.  Trajkovic is not specific regarding generating and displaying on the display a first image comprising a visual representation of the selected route and a first identifier; generating a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; displaying the sensed position of the user on the display overlaying the displayed visual representation of the selected route.
	With respect to “a display operably connected to the CPU and the launch controller” in a similar device of ball throwing machine, Campbell discloses a thrown machine 12 with a display 94; wherein the display 94 is configure to display a stored drill (i.e. a route) thereupon (Fig. 3 and 5:31-44; regarding the machine-display 94; note also 6:44-56 as well as 7:55-8:3 for the viewing of drill/route upon the display; also, see Fig. 5 in conjunction to 8:58-9:35 as the displaying of selected drill, route to be practice by a user).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic’s a display operably connected to the CPU and the launch controller as taught by Campbell for the reason that a skilled artisan would have been motivated by Campbell’s suggestion to includes storing a plurality of sets of drill program instructions executable by a motorized ball return apparatus in at least one computer storage medium, wherein each set of drill program instructions corresponds to one of a plurality of internet-based drill programs for use with the motorized ball return apparatus. The method further includes displaying on a website the plurality of internet-based drill programs, receiving a request from a computer to transmit a first set of drill program instructions, and transmitting the first set of drill program instructions over an internet connection to the computer (2:28-39).  
	With respect to the generating and display visual representation, Coiner discloses generating and displaying on the display a first image comprising a visual representation of the selected route and a first identifier; generating a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; displaying the sensed position of the user on the display overlaying the displayed visual representation of the selected route.
 (such interface 401 displaying a well-known football route (Figs. 4A and 4B) and the position of the player with the selected route upon the field (Fig. 4C); [0060]; note also [0061] and [0062] as a user interface 501 displaying any known football route (Figs. 5A and 5B); note Fig. 5C as a selected route (e.g. a drag route) is been displayed upon a football felid, and a user’s position (e.g. on the 40 yard line)).      
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Trajkovic- Campbell’s generating and displaying on the display a first image comprising a visual representation of the selected route and a first identifier; generating a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; displaying the sensed position of the user on the display overlaying the displayed visual representation of the selected route as taught and suggested by for the reason that a skilled artisan would have been motivated by Coiner's suggestion to form a computerize device including such means that stores well-known football routes for purpose of training football players (paragraphs [0024]-[0036)]).  The use of such well-known routes would have enhance the modified machine of the Trajkovic to allow a user to practice such specific routes, as the device is used while throwing and practicing  football drills.  
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
In regard to the rejection under 35 USC 112
	With respect to claims 2 and 3, applicant stated that “a user input” is not limited to a display-, touch screen, as his specification includes different user inputs (applicant referred to his par. [0026]; remark page 9).
	In that regard, it should be understood that the examiner is not questioning the different type of a user inputs. The examiner, however, is unclear if the user input (e.g. claim 1, line 2) which seems to be a display (line 26) is not the same as the device of claims 2 and 3.  A user input as a display, clearly indicates that the display is a touchscreen, in order to use it as “a user input”, there is no other way.
In regard to the rejection under 35 USC 103
	On page 10, applicant stated” Without conceding to the Office Action’s characterizations and in the interests of expediting prosecution, Applicant has, without prejudice, amended independent claims 1 and 14. Applicant submits that Trajkovic, Campbell, Gobush, Coiner, and any combination thereof, fails to teach, disclose, or suggest at least the element of “the CPU configured to generate a first image comprising a visual representation of the selected route and a first identifier; the CPU configured to generate a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; wherein the display is configured to show the second image overlaying the first image, such that a visual representation of the sensed position of the user overlays the visual representation of the selected route” of Applicant’s amended independent claim 1. Similar limitations were added to Applicant’s claim 14.
	The examiner respectfully disagrees.
	Coiner discloses “the CPU configured to generate a first image comprising a visual representation of the selected route and a first identifier; the CPU configured to generate a second image comprising a plot corresponding to the sensed position of the user and a second identifier distinct from the first identifier; wherein the display is configured to show the second image overlaying the first image, such that a visual representation of the sensed position of the user overlays the visual representation of the selected route” ((such interface 401 displaying a well-known football route (Figs. 4A and 4B) and the position of the player with the selected route upon the field (Fig. 4C); [0060]; note also [0061] and [0062] as a user interface 501 displaying any known football route (Figs. 5A and 5B); note Fig. 5C as a selected route (e.g. a drag route) is been displayed upon a football felid, and a user’s position (e.g. on the 40 yard line)).
Coiner’s display means

    PNG
    media_image1.png
    870
    1062
    media_image1.png
    Greyscale

  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      12/8/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711